Order entered February 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01054-CR

                            LAWAN NAVAIL FISHER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F11-56688-J

                                            ORDER
           The Court ORDERS court reporter Kimberly Xavier to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing State’s Exhibit nos. 5 and 6.

           We DIRECT the Clerk to send copies of the order, by electronic transmission, to

Kimberly Xavier, official court reporter, Criminal District Court No. 3, and to counsel for all

parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE